DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1, 2, 4-6, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al (US 2015/066516).

See the citations to Nishikawa:

[Claim 1 ] A cooking apparatus comprising:
a communicator (see Fig. 7, and 650 in [0154]) configured to perform communication with a server for performing speech recognition (600, 625 of [0154-0155]) and storing cooking information for each menu (620, 630, 640 [0154-0155]);

a sound input configured to receive a speech from a user (audio input [0124]);
a controller configured to control the communicator to transmit speech data corresponding to the received speech to the server (Fig. 9 and unit 900 [0170 will communicate system info received from Fig. 8 and the audio input as in [0162-0165]), receive cooking information transmitted from the server communications circuit 505 [0146]), and control operation of the heating part based on the received cooking information (appliance control unit 910 [0172]); and
a sound output device configured to output speech data transmitted from the server in voice (audio output unit 1040 [0168]).

[Claim 2] The cooking apparatus of claim 1, further comprising:
an input configured to receive a command to execute a speech recognition mode (audio collection unit [0162]), wherein, when the command to execute a speech recognition mode is received through the input, the controller activates operation of the sound input ([0180]) and operation of the sound output device ([0167]).


[Claim 4] The cooking apparatus of claim 1, further comprising:
an input configured to receive a command to set user information, wherein, when the command to set user information is received through the input, the controller is configured to activate operation of the sound input and operation of the sound output device and control the communicator to transmit speech data corresponding to a speech received when the sound input is operating, to the server as the user information (Fig. 9 and unit 900 [0170 will communicate system info received from Fig. 8 and the audio input as in [0162-0165] – See Fig. 11).

[Claim 5] The cooking apparatus of claim 4, wherein the user information comprises at least one of identification information of the user (unique identifier [0132]), event information of the user (user speech collected, [0133] speech is considered an event), religion information of the user, and the address information of the user (physical address information as in [0132]).

[Claim 6] The cooking apparatus of claim 1, further comprising:
a display configured to display the received cooking information (display terminal [0127]),
wherein, when recipe information is received from the server, the controller is configured to control the display to display the received recipe information ([0075]).


[Claim 8] A cooking system comprising:
a cooking apparatus configured to input (Fig. 8 and the audio input as in [0162-0165]) and output speech (audio output unit 1040 [0168]), transmit speech data corresponding to the input speech (Fig. 9 and unit 900 [0170 will communicate system info received from Fig. 8 and the audio input as in [0162-0165]), and cook food in a cooking chamber (home electric appliances 101 [0111]); and
a server configured to perform communication with the cooking apparatus, when the speech data is received from the cooking apparatus (speech based control started [0230]), obtain request information of a user ([0231]), query information of the user (menu displayed [0231]), and reaction information of the user corresponding to the received speech data (menu request from user [0231]), obtain cooking information based on at least one of the request information of the user ([0241]), the query information of the user and the reaction information of the user (recipe programmed based on 

[Claim 9] The cooking system of claim 8, wherein the cooking information includes a cooking temperature and a cooking time ([0351]).

[Claim 10] The cooking system of claim 8, wherein the server includes:
a first converter configured to convert the received speech data to text data (see e.g. [0024]);
a natural language recognizer configured to perform natural language recognition on the converted text data, obtain the request information of the user, the reaction information of the user and the query information of the user based on the natural language recognition, and generate response information to the obtained query information (speech received [0180], utterance interpreted [0181], system response [0182-0183]]);
a data portal configured to transmit the obtained request information to a recipe providing server, and receive recipe information from the recipe providing server (see the databases in Fig. 7); and
a second converter configured to convert the generated response information into speech data (audio output unit 1040 [0168]), and transmit the converted speech data to the cooking apparatus (audio output unit 1040 [0168]).

[Claim 11] The cooking system of claim 10, wherein the server further comprises:
an error responder configured to obtain measure information for error information of the cooking apparatus, and transmit the obtained measure information to the cooking apparatus (error response method [0216])).


an information storage configured to store user information (log information [0118]);
a controller configured to obtain information about an optimum recipe from a plurality of recipes based on the request information and the user information (see method in [0259]), and
transmit the obtained optimum recipe information to the cooking apparatus (see response in [0260-0261])].

[Claim 13] The cooking system of claim 12, wherein the user information comprises at least one of identification information of the user (unique identifier [0132]), event information of the user (user speech collected, [0133] speech is considered an event), religion information of the user, and the address information of the user (physical address information as in [0132]).

[Claim 14] The cooking system of claim 8, wherein the server further comprises:
a first server configured to obtain a menu requested by the user based on the received speech data ([0230-0232]), and transmit a cooking time and a cooking temperature for the obtained menu to the cooking apparatus ([0242]); and
a second server configured to store information about at least one recipe for a plurality of menus, communicate with the first server, and transmit the information about at least one recipe to the first server (cooking program DB 640 as in Fig. 7, note [0115]).

[Claim 15] The cooking system of claim 14, wherein the first server is configured to obtain information about a preference of the user based on a cooking history of the cooking apparatus (see log information in [0118], see [0056]), stores at least one of identification information of the user (unique identifier [0132]), event information of the user (user speech collected, [0133] speech is considered an .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (US 2015/0066516) in view of Cheng (US 2018/0202667).

Regarding claim 3, Nishikawa does not teach but Cheng teaches the cooking apparatus of claim 1, further comprising:

It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Nishikawa’s cooking system with Cheng’s responsive circulation system to cook food more evenly.

Regarding claim 7, Nishikawa does not teach but Cheng teaches the cooking apparatus of claim 1, further comprising:
a door configured to open or close a cooking chamber ([0022]);
an open/close detector configured to detect an open state and a closed state of the door ([0087]); and
an object detector configured to detect whether or not the cooking chamber contains food [0093], wherein, when the door is in the closed state and the food is contained in the cooking chamber ([0093-0094]), the controller is configured to control the sound output device to output a notification sound corresponding to start of cooking (238 as in [0043], see definition of 238 as in [0036]).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Nishikawa’s cooking system with Cheng’s responsive heat and output systems to prevent overcooking.





Conclusion
See art listed on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655